          Case 5:21-cv-00014-G Document 10 Filed 08/20/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

AMERICAN FIDELITY                             )
ASSURANCE COMPANY, an                         )
Oklahoma corporation,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-21-14-G
                                              )
MILDRED M. CORRIGAN et al.,                   )
                                              )
       Defendants.                            )

                                         ORDER

       On January 8, 2021, Plaintiff American Fidelity Assurance Company filed this

interpleader action against Defendants Mildred Corrigan, Maureen Petrellese, and Mary

Fayet. See Compl. (Doc. No. 1). Proofs of service were filed on February 3, 2021,

indicating that Defendants were served on January 28, 2021 (Ms. Corrigan) and January

25, 2021 (Ms. Petrellese and Ms. Fayet). See Doc. Nos. 4, 5, and 6.

       Nearly three months passed without any activity in the case. Defendants neither

responded to the Complaint nor appear in the action; Plaintiff did not move for entry of

default or file a notice of dismissal. Thus, on May 26, 2021, the Court entered an order

directing Plaintiff “to show cause in writing . . . [as to] why this action should not be

dismissed for failure to prosecute.” Order of May 26, 2021 (Doc. No. 7). In response to

the Court’s order, Plaintiff filed a Status Report advising that the parties “agreed to

transfer” the claims at issue in this case to an unspecified court in Arkansas where another,

presumably related, case is being litigated. Pl.’s Status Report (Doc No. 8) at 1. Plaintiff

requested additional time in which to submit an agreed order to the Court “set[ting] forth
          Case 5:21-cv-00014-G Document 10 Filed 08/20/21 Page 2 of 3




the procedure [the parties] will follow, transfer this case to Arkansas and dismiss the case.”

Id.

       By order dated August 2, 2021, the Court advised Plaintiff that “to obtain transferal

of this matter to another federal court, [one or both parties] must make such a request by

motion.” Order of Aug. 2, 2021 (Doc. No. 9) at 1. The Court directed the parties to file

such a motion on or before August 9, 2021, and notified them that failure to do so “may

result in a dismissal of this action without prejudice.” Order of Aug. 2, 2021 (Doc. No. 9).

As of this date, the docket has seen no further activity.

       Under Federal Rule of Civil Procedure 41(b), the Court may dismiss an action based

on the plaintiff’s failure to prosecute or comply with the Court’s orders. See Fed. R. Civ.

P. 41(b). The Tenth Circuit “ha[s] consistently interpreted Rule 41(b) to permit courts to

dismiss actions sua sponte for a plaintiff’s failure to prosecute.” Huggins v. Supreme Court

of U.S., 480 F. App’x 915, 916-17 (10th Cir. 2012) (internal quotation marks omitted); see

also AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236

(10th Cir. 2009) (“A district court undoubtedly has discretion to sanction a party for failing

to prosecute or defend a case, or for failing to comply with local or federal procedural

rules.” (internal quotation marks omitted)). If the dismissal is without prejudice, the Court

generally need not follow any “particular procedures” in entering the dismissal order.

AdvantEdge Bus. Grp., 552 F.3d at 1236 (internal quotation marks omitted); see Robledo-

Valdez v. Smelser, 593 F. App’x 771, 775 (10th Cir. 2014).

       Plaintiff’s failure to prosecute this action or comply with the Court’s August 2, 2021

Order leaves the Court unable “to achieve [an] orderly and expeditious” resolution of this


                                              2
          Case 5:21-cv-00014-G Document 10 Filed 08/20/21 Page 3 of 3




action. Link v. Wabash R.R. Co., 370 U.S. 626, 629-31 (1962) (discussing the inherent

power of a court to dismiss suits for lack of prosecution on its own initiative). Accordingly,

this action is DISMISSED WITHOUT PREJUDICE to refiling.

       IT IS SO ORDERED this 20th day of August, 2021.




                                              3
